DETAILED ACTION
This office action is in response to applicant’s filing dated September 7, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3-18, and 33-43 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 7, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 3, 12, and 14; cancelation of claim(s) 2 and 19-32; and addition of new claim(s) 33-43. 

Election/Restrictions
Applicant’s election of Group I, drawn to a method of treating Alzheimer’s disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a compound of Formula (I) or a salt thereof in the reply filed on September 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of CT1812:


    PNG
    media_image1.png
    198
    464
    media_image1.png
    Greyscale

as the elected compound of Formula (I) species, C4BPA as the elected biomarker species in the reply filed on September 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The Examiner notes that CT1812 is a compound of Formula (I) wherein R1 and R2 are each methyl; R3, R5, R6, R7, R10, and R11 are each H; R4 is S(O)nR’, wherein R’ is CH3 and n is 2 (S(O)2CH3); R8 is OC(CH3)3 (tert-butoxy); and R9 is OH.
Claim 3, 11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2022.
Claims 1, 4-10, 12, 13, 15-18, and 33-43 are presently under examination as they relate to the elected species:
C4BPA and CT1812


    PNG
    media_image1.png
    198
    464
    media_image1.png
    Greyscale

Priority
The present application is a 371 of PCT/US2018/058789 filed on November 1, 2018, which claims benefit of US Provisional Application No. 62/580,367 filed on November 1 2017.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 25, 2021; August 20, 2021; June 24, 2022; and September 7, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Acknowledgement is made of the drawings received on April 22, 2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-40, dependent from claim 2, which is now canceled.  Claims 41-43 dependent from claim 40, which depends from claim 2, which is now canceled.  Since the claims are dependent upon a canceled claim, the metes and bounds of the method of these claims is not clear.  In the interest of compact prosecution and for the purposes of applying art, claims 33-40 have been construed as being dependent on independent claim 1.

Claims 6 and 35 recite, “wherein the subject does not exhibit any detectable clinical symptoms of Alzheimer’s disease.”  It is unclear how a subject is being treated for Alzheimer’s disease if the subject has no clinical symptoms of Alzheimer’s disease.  Thus, the patient population of the instant claims is not clear.   It is unclear if the claims are intended to encompass preventing Alzheimer’s disease.  The Examiner notes that if Applicant intends to encompass a method of preventing Alzheimer’s disease the claims may raise an issue under 112(a).

Duplicate Claims
The Examiner notes that claims 33-40 have been construed as being dependent on independent claim 1, see 112(b) rejection above.
Applicant is advised that should claims 4-10 and 15-18 be found allowable, claims 33-43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 15, 17, 33-35, 40 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rishton et al (WO 2015/116923 A1).
Regarding claims 1, 4, 5, 15, 33, 34, and 40, Rishton teaches a method for inhibiting an amyloid beta effect on a neuronal cell comprising administering an effective amount of a composition comprising a selective sigma-2 receptor antagonist compound according to formula (I) (claim 18); wherein the compound is (claims 29, 32, and 33):

    PNG
    media_image2.png
    206
    468
    media_image2.png
    Greyscale

wherein the method is for the treatment of mild cognitive impairment in Alzheimer’s disease in need thereof comprising administering to the subject a therapeutically effective amount of
the composition comprising a sigma-2 receptor antagonist compound (claim 37).
	Thus, Rishton teaches a method of treating Alzheimer’s disease comprising administering the elected compound CT1812.

Regarding the limitation, wherein administering to the subject a therapeutically effective amount of a compound of Formula (I) results in an increase in the expression of at least one biomarker, C4BPA, the prior art is silent regarding “increasing the expression of the biomarker, C4BPA.”  However: “increasing the expression of the biomarker, C4BPA” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (CT1812) is being administered to the same subjects (a subject suffering from Alzheimer’s disease). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “increasing the expression of the biomarker, C4BPA,” by practicing the method taught by the prior art: “the administration of CT1812, a compound of structure (I), to a patient suffering from Alzheimer’s disease,” one will also be “increasing the expression of the biomarker, C4BPA,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“increasing the expression of the biomarker, C4BPA”) of the method taught by the prior art (“the administration of CT1812, a compound of structure (I), to a patient suffering from Alzheimer’s disease”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claims 6 and 35, Rishton teaches for the purposes of this disclosure, beneficial or desired clinical results include delay in onset of the condition, disorder or disease {0106].  Delay in onset of the condition reads on the subject does not exhibit any detectable clinical symptoms of Alzheimer’s disease.
Regarding claims 17 and 42, Rishton teaches treatment regimens according to the disclosure comprise administration to a patient in need of such treatment about 20 to 1000 mg (page 56, lines 12-15).  MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 20 to 1000 mg falls within the instant claimed ranges of claims 17 and 42 and thus anticipates the claimed ranges of claims 17 and 42.

	
	Thus, the teachings of Rishton anticipate the method of claims 1, 4-6, 15, 17, 33-35, 40 and 42.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 18, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rishton et al (WO 2015/116923 A1, cited in a previous Office Action) as applied to claims 1, 4-6, 15, 17, 33-35, 40 and 42 above. 
Regarding claims 16 and 41, Rishton does not explicitly teach a fumarate salt of CT1812.  However, Rishton does teach the compound is (claims 29, 32, and 33):

    PNG
    media_image2.png
    206
    468
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof.  Moreover, preferably, the salts are pharmaceutically acceptable and such salts include fumarate [0186].  It would have been prima facie obvious for one of ordinary skill in the art to formulate Compound CT1812 as a fumarate salt of CT1812 with a reasonable expectation of success in view of the teachings of the cited art, since the prior art teaches fumarate salts are suitable for formulating salts of the disclosed compounds for use in the disclosed methods.
	Taken together, all this would result in the practice of the method of claims 16 and 41 with a reasonable expectation of success.

	Regarding claims 18 and 43, Rishton teaches treatment regimens according to the disclosure comprise administration to a patient in need of such treatment will usually include from about 1 mg to about 5000 mg, 10 mg to about 2000 mg of the compound(s), 20 to 1000
15 mg, preferably 20 to 500 mg [0105].  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
	Taken together, all this would result in the practice of the method of claims 18 and 43 with a reasonable expectation of success.


Claim(s) 7, 8, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rishton et al (WO 2015/116923 A1, cited in a previous Office Action) as applied to claims 1, 4-6, 15-18, 33-35, and 40-43 above, and further in view of Mendez (Archives of Medical Research, 2012; 43:677-685).
Regarding claims 7, 8, 36, and 37, Rishton teaches a method for inhibiting an amyloid beta effect on a neuronal cell comprising administering an effective amount of a composition comprising a selective sigma-2 receptor antagonist compound according to formula (I) (claim 18); wherein the compound is (claims 29, 32, and 33):

    PNG
    media_image2.png
    206
    468
    media_image2.png
    Greyscale

wherein the method is for the treatment of mild cognitive impairment in Alzheimer’s disease in need thereof comprising administering to the subject a therapeutically effective amount of
the composition comprising a sigma-2 receptor antagonist compound (claim 37).  Moreover, Rishton teaches the disclosure provides methods of treating mild cognitive impairment (MCI) and dementia comprising administering a sigma-2 antagonist [0220].  Rishton does not explicitly teach the subject is aged less than 50 years (instant claims 7 and 36) or the subject is aged between 50 and 80 years (instant claims 8 and 37).
	However, Mendez teaches patients with Alzheimer’s disease (AD), the most prevalent neurodegenerative dementia, are usually elderly; however, ~4-5% develop early-onset AD (EOAD) with onset before age 65 (abstract); in 1907, Alois Alzheimer described a 51-year-old patient who developed dementia with predominant language and behavioral changes; this patient, Auguste Deter, proved to have the amyloid plaques and neurofibrillary tangles
(NFTs) that have come to define the neuropathology of AD (page 677, left).  Mendez teaches brains of patients with senile dementia had plaques and tangles that were qualitatively the same as early-onset forms (page 677, left).  Mendez further teaches by the 1984 NINCDS-ADRDA criteria for AD, the definition of AD was transformed to the usual progressive memory deficit presentation seen in LOAD, with the range of AD spanning onsets from 40-90 years
of age (page 677, right, 1st paragraph); the most common cause for familial EOAD (early onset AD) is a mutation in the Presenilin 1 (PSEN1) gene followed by Presenilin 2 (PSEN2) and the Amyloid Precursor Protein (APP) gene; in addition to a much younger age of onset (41.8 ± 5.2 years for PSEN1 vs. 55.9 ± 4.8 for sporadic EOAD (page 678, left, last paragraph); and the cutoff age for EOAD is 65 years (page 678, left, 1st paragraph).
	As such, it would have been prima facie obvious to utilize the method of treating Alzheimer’s disease and dementia taught by Rishton to treat subjects having Alzheimer’s at age less than 50 years or aged between 50 and 80 years since the prior art teaches CT1812 is useful for inhibiting an amyloid beta effect and treating Alzheimer’s disease and dementia generically and brains of patients with senile dementia (over 65 years) had plaques and tangles that were qualitatively the same as early-onset forms.  
	Taken together, all this would result in the practice of the method of claims 7, 8, 36, and 37 with a reasonable expectation of success.


Claim(s) 9, 10, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rishton et al (WO 2015/116923 A1, cited in a previous Office Action) as applied to claims 1, 4-6, 15-18, 33-35, and 40-43 above, and further in view of Shiroky et al (American Journal of Alzheimer’s Disease & Other Dementias, 2007; 22(5):406-415).
As set forth above, Rishton teaches a method for treating Alzheimer’s disease comprising administering Compound 1812.  Rishton does not explicitly teach the subject has an MMSE score between 18-26 (instant claims 9 and 38) or the subject has an MMSE score greater than, or equal to 24 (instant claims 10 and 39).
However, Shiroky teaches few clinical screening tests have had as successful a history as the Mini-Mental State Examination (MMSE) (page 406, left, 1st paragraph); the MMSE is used widely across the spectrum of researchers working with dementia (page 406, right, last bridge paragraph); some studies defined “normal intellectual function” as an MMSE score of more than 24/30; certain governments, such as the one in Quebec, have approved reimbursement of prescriptions for cholinesterase inhibitors only for patients who have an MMSE score of less than 25 (page 406, right).  Moreover, Shiroky teaches the objective of the study was to investigate the possibility that a patient with a diagnosis of probable Alzheimer’s disease (AD) can still obtain a score of 30/30 on the Mini-Mental State Exam (MMSE) (abstract); eight patients were found to meet the criteria of AD (Alzheimer’s disease) although achieving a score of 30/30 on the MMSE; four of 8 patients achieved this score although they were taking cholinesterase inhibitors; although rare, it is possible to achieve a score of 30/30 on the MMSE even if a subject is suffering from a dementing illness (abstract).
It would have been prima facie obvious to one of ordinary skill in the art to modify the method for treating Alzheimer’s disease comprising administering Compound 1812 taught by Rishton to treat subjects with an MMSE score of about 18-26, since the prior art teaches MMSE is used widely across the spectrum of researchers working with dementia and an MMSE score of 24/25 or less is indicative of cognitive impairment and dementia.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to modify the a method for treating Alzheimer’s disease comprising administering Compound 1812 taught by Rishton to treat subjects with an MMSE score greater than or equal to 24 that meets other criteria for AD, since the prior art teaches patients meeting the criteria of AD (Alzheimer’s disease) achieved a score of 30/30 on the MMSE and although rare, it is possible to achieve a score of 30/30 on the MMSE even if a subject is suffering from a dementing illness.
Taken together, all this would result in the practice of the method of claims 9, 10, 38, and 39 with a reasonable expectation of success.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rishton et al (WO 2015/116923 A1, cited in a previous Office Action) as applied to claims 1, 4-6, 15-18, 33-35, and 40-43 above, and further in view of Song et al (Proteome Science, 2014; 12:5 pp. 1-13).  
Regarding claim 12, as set forth above, Rishton teaches a method for treating Alzheimer’s disease comprising administering Compound 1812.  Moreover, Rishton teaches identification of subjects having or at risk of having Alzheimer’s disease; Alzheimer's disease (AD) is defined histologically by the presence of extracellular β-amyloid (Αβ) plaques and intraneuronal neurofibrillary tangles in the cerebral cortex; and various diagnostic and prognostic biomarkers are known in the art [0250].  Rishton does not explicitly teach a biomarker is the elected biomarker C4BPA and that the subject has lower than normal expression of C4BPA.
However, Song teaches Alzheimer’s disease (AD) is the most common cause of dementia and approximately one in eight people over 65 years old are at risk; AD is an age-related and insidious-onset neurodegenerative disease; the diagnosis of MCI (mild cognitive impairment) and AD depends on a combination of clinical and neuropsychological tests, with no easy and effective diagnostic methods for use in the early stages of cognitive impairment (page 1).  Song teaches there were 6 consistently down-regulated proteins of MCI and/or AD group in three biological runs, including C4b-binding protein alpha chain (C4BPA); along with a single beta chain, seven C4BPA assemble into the predominant isoform of C4b-binding protein (C4BP), a complement inhibitor that controls activation of the classical pathway of complement activation; C4BP accumulates in Aβ plaques of AD brains and binds with Aβ1-42 peptide (page 9, right, 2nd paragraph).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method for treating Alzheimer’s disease comprising administering Compound 1812 taught by Rishton to treat subjects having a lower than normal expression of C4BPA with an expectation of success, since the prior art teaches C4BPA is consistently down-regulated in plasma of MCI and/or AD subjects.  Moreover, regarding claim 13, it would have been prima facie obvious to one of ordinary skill in the art to monitor increase in C4BPA as indicative of treatment success since lower C4BPA is associated with MCI and/or AD state.
Taken together, all this would result in the practice of the method of claims 12 and 13 with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 16, 33-35, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,796,672. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The previously allowed claims are directed to a method of treating Alzheimer’s disease comprising administering the instantly elected compound and a fumarate salt thereof.
The compounds of the previously allowed claims anticipate the instantly claimed compounds.  Moreover, the method of the previously allowed claims do not explicitly disclose “wherein administering to the subject a therapeutically effective amount of a compound of Formula (I) results in an increase in the expression of at least one biomarker, C4BPA, the prior art is silent regarding “increasing the expression of the biomarker, C4BPA.”  However: “increasing the expression of the biomarker, C4BPA” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (CT1812) is being administered to the same subjects (a subject suffering from Alzheimer’s disease). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Thus, the method of the previously allowed claims would anticipate the instantly claimed method.

Claims 1, 4-6, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,207,991 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The previously allowed claims are directed to a method of treating Alzheimer’s disease comprising administering the same or very similar compounds including the instantly elected compound.
The compounds of the previously allowed claims anticipate the instantly claimed compounds.  The method of the previously allowed claims do not explicitly disclose “wherein administering to the subject a therapeutically effective amount of a compound of Formula (I) results in an increase in the expression of at least one biomarker, C4BPA, the prior art is silent regarding “increasing the expression of the biomarker, C4BPA.”  However: “increasing the expression of the biomarker, C4BPA” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (CT1812) is being administered to the same subjects (a subject suffering from Alzheimer’s disease). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Thus, the method of the previously allowed claims would anticipate the instantly claimed method.


Claims 1, 4-6, 16, 33-35, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,611,728 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The previously allowed claims are directed to a method of treating Alzheimer’s disease comprising administering the instantly elected compound in amounts that overlap the instantly claimed amounts.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
The compound of the previously allowed claims anticipates the instantly claimed compounds.  The method of the previously allowed claims do not explicitly disclose “wherein administering to the subject a therapeutically effective amount of a compound of Formula (I) results in an increase in the expression of at least one biomarker, C4BPA, the prior art is silent regarding “increasing the expression of the biomarker, C4BPA.”  However: “increasing the expression of the biomarker, C4BPA” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (CT1812) is being administered to the same subjects (a subject suffering from Alzheimer’s disease). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Thus, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed method from the method of the previously allowed claims.

Conclusion
Claims 1, 4-10, 12, 13, 15-18, and 33-43 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628